DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	Claims 1, 4-11, 14, 15, and 18-24 are pending.  
3.	Claims 1, 4, 4-11, 14, 15, and 18-22 are examined. 
5.	Given Applicant’s amendments to claim 5, it was rejoined and examined herein, along with its dependent claims 6 and 7. 
6. 	The objections to claims 9-11 and 14 are withdrawn in view of Applicant’s amendments. 
7.	The rejection of claims 1, 4, 8-11, 14, 15, and 18-22 under 35 U.S.C. 112 for lack of written description is withdrawn in view of Applicant’s amendments to the claims. 
Election/Restrictions
8.	Newly submitted claims 23 and 24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons.  The claims are directed to a method of controlling weeds.  The invention is distinct from the examined claims because it is directed to method whose steps are distinct from and non-obvious over the invention that has been examined. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23 and 24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Interpretation
9.	Claim 1 is directed to a phosphinothricin resistant transgenic plant cell comprising between 1 and 3 copies of a polynucleotide that encodes a protein, wherein the protein of SEQ ID NO: 2.  It is noted that the claim does not require that the cell be resistant to phosphinothricin as a result of the expression of the protein of SEQ ID NO: 2.  However, in view of the specificaiton, the claims, and the prosecution history of the parent application, the claim is interpreted as encompassing a phosphinothricin resistant cell, wherein the resistance is conferred by said protein. 
Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 1, 4-11, 14, 15, 18-22 remain and claims 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leemans et al (United States Patent 5,646,024, hereinafter Leemans-I), in view of Leemans et al (United States Patent 5,561,236, hereinafter Leemans-II), UniProt Accession Number P21861 (Submitted on May 1, 1991, version November 1, 1997), GenBank Accession Number M62753 (submitted on April 26, 1993), Bedford et al (Gene (1991) 104:39-45), Wright et al (US Patent 7,838,733), and Kohli et al (Plant Mol. Biol. (2003) 52:247-258).  Applicant’s argument submitted on June 21, 2022 was fully considered but it is not persuasive. 
The claims are drawn to a transgenic plant cell comprising between 1 and 3 copies of polynucleotide encoding the protein of SEQ ID NO: 2.  The claims are drawn to a plant and seed comprising said plant cell, wherein said plant is resistant to glufosinate when applied at a rate of 560 g ai/ha, including wherein said plant cell or plant further comprises an insect resistance gene or an additional herbicide resistance gene.  The claims are drawn to a method for making and using said cells comprising the phosphinothricin resistance gene. 
Leemans-I teach a method of producing a culture of transformed plant cells, that comprises (1) transforming the plant cells with a foreign DNA under the control of a plant promoter, encoding a phosphinothricin acetyltransferase enzyme, and (2) selecting transformed plant cells by applying to the plant culture phosphinothricin or another glutamine synthetase inhibitor at a concentration sufficient to kill non-transformed cells (claim 38).  Leemans-I teach that a glutamine synthetase inhibitor could comprise bialaphos (claim 41).  Leemans-I teach expressing the nucleic acids encoding phosphinothricin acetyltransferase using E. coli expression plasmid (col. 27, lines 48-49).  Leemans-I teach that nucleic acids encoding the phosphinothricin acetyltransferase could be recombined with expression constructs based on bacterial or viral DNA, or with heterologous DNA expressible in plants, including the Ti-plasmid (col. 6, line 63 - col. 7 line 17; col. 7, lines 20-21 and lines 26-27). 
Leemans-I teach a method of producing a plant cell tolerant to phosphinothricin and other glutamine synthetase inhibitors, comprising the steps of (1) incorporating into the cell a polynucleotide encoding a protein with acetyltransferase activity under the control of a plant promoter, and (2) regenerating a plant from that cell (claims 1 and 16).  Leemans-I teach propagating resistant plants (col. 18, lines 33-34).  Leemans-I teach a process for the protection of a group of cultivated plants, comprising the application of a glutamine synthase inhibitor at a dose ranging from about 0.4 kg/ha to about 1.6 kg/ha, diluted in a liquid carrier to enable application to the field at a volume of about 2 L/ha to about 8 L/ha (claims 17-35). 
Leemans-I do not teach a phosphinothricin resistant transgenic plant cell, plant or seed comprising between 1 and 3 copies of a polynucleotide encoding a protein with at least 95% sequence identity to SEQ ID NO: 2.  Leemans-I do not teach plants or cells further comprising a second resistance transgene. 
Leemans-II teach a plant cell having a heterologous DNA stably integrated into its genome, said DNA encoding a protein with acetyltransferase activity toward a glutamine synthetase inhibitor in said cell (claim 1).  Leemans-II teach a plant cell comprising the DNA that encodes a protein with phosphinothricin acetyltransferase activity toward bialaphos or phosphinothricin (claim 2).  Leemans-II teach making a plant “which consists of the cells” that comprise DNA encoding a protein with phosphinothricin acetyltransferase activity, as well as the seed of that plant (claims 8-9). 
UniProt Accession Number P21861 teaches a product of the bar gene from Streptomyces coelicolor A3(2) encoding a protein identified as phosphinothricin acetyltransferase, and having 100% sequence identity to the instant SEQ ID NO: 2.  The sequence alignment is set forth below. 
AC   P21861;
DT   01-MAY-1991, integrated into UniProtKB/Swiss-Prot.
DT   01-NOV-1997, sequence version 2.
DT   07-APR-2021, entry version 121.
DE   RecName: Full=Phosphinothricin N-acetyltransferase {ECO:0000303|PubMed:1916276};
DE            Short=PPT N-acetyltransferase {ECO:0000303|PubMed:1916276};
DE            EC=2.3.1.183 {ECO:0000269|PubMed:1916276};
DE   AltName: Full=Phosphinothricin-resistance protein {ECO:0000305};
GN   Name=bar {ECO:0000303|PubMed:1916276}; OrderedLocusNames=SCO3203;
GN   ORFNames=SCE22.20;
OS   Streptomyces coelicolor (strain ATCC BAA-471 / A3(2) / M145).
OC   Bacteria; Actinobacteria; Streptomycetales; Streptomycetaceae;
OC   Streptomyces; Streptomyces albidoflavus group.
OX   NCBI_TaxID=100226;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA], FUNCTION, CATALYTIC ACTIVITY, AND
RP   BIOPHYSICOCHEMICAL PROPERTIES.
RC   STRAIN=A3(2) / NRRL B-16638;
RX   PubMed=1916276; DOI=10.1016/0378-1119(91)90462-k;
RA   Bedford D.J., Lewis C.G., Buttner M.J.;
RT   "Characterization of a gene conferring bialaphos resistance in Streptomyces
RT   coelicolor A3(2).";
RL   Gene 104:39-45(1991).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=ATCC BAA-471 / A3(2) / M145;
RX   PubMed=12000953; DOI=10.1038/417141a;
RA   Bentley S.D., Chater K.F., Cerdeno-Tarraga A.-M., Challis G.L.,
RA   Thomson N.R., James K.D., Harris D.E., Quail M.A., Kieser H., Harper D.,
RA   Bateman A., Brown S., Chandra G., Chen C.W., Collins M., Cronin A.,
RA   Fraser A., Goble A., Hidalgo J., Hornsby T., Howarth S., Huang C.-H.,
RA   Kieser T., Larke L., Murphy L.D., Oliver K., O'Neil S., Rabbinowitsch E.,
RA   Rajandream M.A., Rutherford K.M., Rutter S., Seeger K., Saunders D.,
RA   Sharp S., Squares R., Squares S., Taylor K., Warren T., Wietzorrek A.,
RA   Woodward J.R., Barrell B.G., Parkhill J., Hopwood D.A.;
RT   "Complete genome sequence of the model actinomycete Streptomyces coelicolor
RT   A3(2).";
RL   Nature 417:141-147(2002).
RN   [3]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA] OF 1-99.
RC   STRAIN=A3(2) / NRRL B-16638;
RX   PubMed=2160942; DOI=10.1128/jb.172.6.3367-3378.1990;
RA   Buttner M.J., Chater K.F., Bibb M.J.;
RT   "Cloning, disruption, and transcriptional analysis of three RNA polymerase
RT   sigma factor genes of Streptomyces coelicolor A3(2).";
RL   J. Bacteriol. 172:3367-3378(1990).
CC   -!- FUNCTION: Inactivates phosphinothricin (PPT) by transfer of an acetyl
CC       group from acetyl CoA. The physiological substrate could be a
CC       structurally related compound. {ECO:0000269|PubMed:1916276}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=acetyl-CoA + phosphinothricin = CoA + H(+) + N-
CC         acetylphosphinothricin; Xref=Rhea:RHEA:12597, ChEBI:CHEBI:15378,
CC         ChEBI:CHEBI:57287, ChEBI:CHEBI:57288, ChEBI:CHEBI:58879,
CC         ChEBI:CHEBI:58882; EC=2.3.1.183;
CC         Evidence={ECO:0000269|PubMed:1916276};
CC   -!- BIOPHYSICOCHEMICAL PROPERTIES:
CC       Kinetic parameters:
CC         KM=1 mM for phosphinothricin {ECO:0000269|PubMed:1916276};
CC   -!- SIMILARITY: Belongs to the acetyltransferase family. PAT/BAR subfamily.
CC       {ECO:0000305}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; M62753; AAA26705.1; -; Genomic_DNA.
DR   EMBL; AL939115; CAB90987.1; -; Genomic_DNA.
DR   EMBL; M37919; AAA26766.2; -; Genomic_DNA.
DR   PIR; JH0246; JH0246.
DR   PIR; T42042; T42042.
DR   RefSeq; NP_627417.1; NC_003888.3.
DR   RefSeq; WP_003975614.1; NZ_VNID01000013.1.
DR   SMR; P21861; -.
DR   STRING; 100226.SCO3203; -.
DR   GeneID; 1098637; -.
DR   KEGG; sco:SCO3203; -.
DR   PATRIC; fig|100226.15.peg.3263; -.
DR   eggNOG; COG1247; Bacteria.
DR   HOGENOM; CLU_013985_4_2_11; -.
DR   InParanoid; P21861; -.
DR   OMA; YDWAVET; -.
DR   PhylomeDB; P21861; -.
DR   SABIO-RK; P21861; -.
DR   Proteomes; UP000001973; Chromosome.
DR   GO; GO:0008080; F:N-acetyltransferase activity; IEA:InterPro.
DR   GO; GO:0102971; F:phosphinothricin N-acetyltransferase activity; IEA:UniProtKB-EC.
DR   GO; GO:0046677; P:response to antibiotic; IEA:UniProtKB-KW.
DR   GO; GO:0009635; P:response to herbicide; IEA:UniProtKB-KW.
DR   InterPro; IPR016181; Acyl_CoA_acyltransferase.
DR   InterPro; IPR000182; GNAT_dom.
DR   SUPFAM; SSF55729; SSF55729; 1.
DR   PROSITE; PS51186; GNAT; 1.
PE   1: Evidence at protein level;
KW   Acyltransferase; Antibiotic resistance; Herbicide resistance;
KW   Reference proteome; Transferase.
FT   CHAIN           1..171
FT                   /note="Phosphinothricin N-acetyltransferase"
FT                   /id="PRO_0000074573"
FT   DOMAIN          7..171
FT                   /note="N-acetyltransferase"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU00532"
FT   REGION          94..96
FT                   /note="Acetyl-CoA binding"
FT                   /evidence="ECO:0000250|UniProtKB:Q8ZPD3"
FT   REGION          102..107
FT                   /note="Acetyl-CoA binding"
FT                   /evidence="ECO:0000250|UniProtKB:Q8ZPD3"
FT   BINDING         133
FT                   /note="Acetyl-CoA"
FT                   /evidence="ECO:0000250|UniProtKB:Q8ZPD3"
SQ   SEQUENCE   171 AA;  19205 MW;  70146721ACD5731E CRC64;

  Query Match             100.0%;  Score 913;  DB 1;  Length 171;
  Best Local Similarity   100.0%;  
  Matches  171;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MPGTAEVQVRPGVEEDLKPLTDLYNHYVRETPITFDTEPFTPEERRPWLLSHPEDGPYRL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MPGTAEVQVRPGVEEDLKPLTDLYNHYVRETPITFDTEPFTPEERRPWLLSHPEDGPYRL 60

Qy         61 RVATDAESQEILGYATSSPYRAKPAYATSVETTVYVAPGAGGRGIGSLLYASLFDALAAE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RVATDAESQEILGYATSSPYRAKPAYATSVETTVYVAPGAGGRGIGSLLYASLFDALAAE 120

Qy        121 DLHRAYAGIAQPNEASARLHARFGFRHVGTYREVGRKFGRYWDVAWYERPL 171
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DLHRAYAGIAQPNEASARLHARFGFRHVGTYREVGRKFGRYWDVAWYERPL 171

GenBank Accession Number M62753 teaches a polynucleotide sequence encoding the protein of UniProt Accession Number P21861 and having 100% sequence identity to the instant SEQ ID NO: 1.  The sequence alignment is set forth below. 
ACCESSION   M62753
VERSION     M62753.1  GI:153178
KEYWORDS    phosphinothyrcin n-acetyltransferase.
SOURCE      Streptomyces coelicolor
  ORGANISM  Streptomyces coelicolor
            Bacteria; Actinobacteria; Actinobacteridae; Actinomycetales;
            Streptomycineae; Streptomycetaceae; Streptomyces.
REFERENCE   1  (bases 1 to 790)
  AUTHORS   Bedford,D.J., Lewis,C.G. and Buttner,M.J.
  TITLE     Characterization of a gene conferring bialaphos resistance in
            Streptomyces coelicolor A3(2)
  JOURNAL   Gene 104 (1), 39-45 (1991)
   PUBMED   1916276
FEATURES             Location/Qualifiers
     source          1..790
                     /organism="Streptomyces coelicolor"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:1902"
     gene            167..682
                     /gene="bar"
     CDS             167..682
                     /gene="bar"
                     /codon_start=1
                     /transl_table=11
                     /product="phosphorinothyrcin n-acetyltransferase"
                     /protein_id="AAA26705.1"
                     /db_xref="GI:153179"
                     /translation="MPGTAEVQVRPGVEEDLKPLTDLYNHYVRETPITFDTEPFTPEE
                     RRPWLLSHPEDGPYRLRVATDAESQEILGYATSSPYRAKPAYATSVETTVYVAPGAGG
                     RGIGSLLYASLFDALAAEDLHRAYAGIAQPNEASARLHARFGFRHVGTYREVGRKFGR
                     YWDVAWYERPL"

  Query Match             100.0%;  Score 516;  DB 10;  Length 790;
  Best Local Similarity   100.0%;  
  Matches  516;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGCCGGGAACTGCCGAGGTCCAGGTCAGACCGGGAGTCGAGGAGGATCTCAAGCCACTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        167 ATGCCGGGAACTGCCGAGGTCCAGGTCAGACCGGGAGTCGAGGAGGATCTCAAGCCACTC 226

Qy         61 ACCGACCTCTACAACCACTACGTACGTGAGACGCCCATCACGTTCGACACCGAGCCGTTC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        227 ACCGACCTCTACAACCACTACGTACGTGAGACGCCCATCACGTTCGACACCGAGCCGTTC 286

Qy        121 ACTCCGGAGGAGCGCCGACCGTGGCTGCTCTCCCACCCTGAAGACGGCCCGTACCGCCTG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        287 ACTCCGGAGGAGCGCCGACCGTGGCTGCTCTCCCACCCTGAAGACGGCCCGTACCGCCTG 346

Qy        181 AGGGTTGCCACGGACGCGGAGTCACAGGAGATCCTGGGGTACGCCACATCCAGCCCCTAC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        347 AGGGTTGCCACGGACGCGGAGTCACAGGAGATCCTGGGGTACGCCACATCCAGCCCCTAC 406

Qy        241 CGCGCGAAGCCCGCCTACGCGACCTCGGTGGAGACCACCGTCTACGTCGCCCCGGGGGCC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        407 CGCGCGAAGCCCGCCTACGCGACCTCGGTGGAGACCACCGTCTACGTCGCCCCGGGGGCC 466

Qy        301 GGCGGCCGCGGCATCGGCTCGCTCCTCTACGCGTCCCTCTTCGACGCCCTGGCCGCCGAG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        467 GGCGGCCGCGGCATCGGCTCGCTCCTCTACGCGTCCCTCTTCGACGCCCTGGCCGCCGAG 526

Qy        361 GACCTGCACCGCGCCTACGCGGGCATCGCCCAGCCCAACGAGGCCTCCGCCCGGCTGCAC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        527 GACCTGCACCGCGCCTACGCGGGCATCGCCCAGCCCAACGAGGCCTCCGCCCGGCTGCAC 586

Qy        421 GCGCGCTTCGGTTTCCGGCACGTGGGCACGTACCGCGAGGTGGGCCGCAAGTTCGGCCGG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        587 GCGCGCTTCGGTTTCCGGCACGTGGGCACGTACCGCGAGGTGGGCCGCAAGTTCGGCCGG 646

Qy        481 TACTGGGACGTGGCCTGGTACGAGAGACCGCTCTAG 516
              ||||||||||||||||||||||||||||||||||||
Db        647 TACTGGGACGTGGCCTGGTACGAGAGACCGCTCTAG 682

Bedford et al teach that the sequence of GenBank Accession Number M62753 is a bar gene from Streptomyces coelicolor A3(2) conferring bialaphos resistance (pg. 41, Fig. 2).  Bedford et al teach that expressing said gene from a multicopy plasmid in S. coelicolor conferred high levels of bialaphos resistance, including wherein at the concentration of 1 mg/ml, the bacterium showed only “slightly reduced growth rate” (pg. 40, right col.).  Bedford et al teach that pat and bar genes from Streptomyces sp. “are widely used as selectable markers in plant transformation experiments” (pg. 40 left col.). 
The instant specification teaches that SEQ ID NO: 3 represents a plant-optimized version of SEQ ID NO: 1 and that both nucleic acid sequences encoding the same protein, SEQ ID NO: 2 (see Brief Description of the Sequences on pg. 4).  
Wright et al teach codon optimizing bacterial genes for expression in plants (col. 31, lines 4-7, col. 38, lines 20-32; Example 5 in col. 54; Tables 11 and 12).  Wright et al teach making a transgenic plant comprising a polynucleotide encoding an AAD-1 and tolerant to aryloxyalkanoate herbicides or to 2,4-D (claims 1, 5).  Wright et al teach transforming plants using Agrobacterium (col. 104, Example 14).  Wright et al also teach combining a polynucleotide encoding an insect resistance gene from Bacillus thuringiensis, or encoding AAD-1, in plants and cells with other polynucleotides conferring resistance to a second herbicide, such as glyphosate or imidazolinone (claims 1, 5, 11, 22, 28-30, 55-62; col. 3, line 63 - col. 4, line 2; see also Examples 21-23 in col. 119-121).  Wright et al teach applying their invention to monocot and dicot plants and using said plants in a method of controlling weeds (Wright et al, col. 4, lines 5-23).  Wright et al teach screening out transgenic lines that have high copy number of the transgene (col. 105, lines 33-50; Table 32). 
Kohli et al teach that low copy number transgene loci result in improved stability of expression (pg. 250, left col).  Kohli et al teach that Agrobacterium-mediated transformation gives rise to lower transgene copy numbers compared to direct transformation methods (pg. 253, left col.). 
At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to modify the teachings of Leemans-I and II using the polynucleotide sequence of GenBank Accession Number M62753 and Bedford et al encoding the amino acid sequence of UniProt Accession Number P21861, to obtain a transformation vector comprising said polynucleotide operably linked to a plant promoter, as taught by Leemans-I, and introduce that vector into plants, plant cells, and seeds.  It would have also been obvious to apply the teachings of Leemans-I and II to corn or soybean, both agriculturally vital species.  
Modifying the sequence of GenBank Accession Number M62753 to codon-optimize it for expression in plants would have been prima facie obvious given the teachings of Wright et al.  Using the resultant nucleic acid, in a plant expression vector, which vector would read on the vector of the instant claim 4, to modify the teachings of Leemans-I, one would have arrived at phosphinothricin-resistant transgenic plants, cells, and seeds. 
Selecting the transgenic plants, cells and seeds for low copy number of the transgene, as taught by Wright et al, would have been obvious given the direct suggestion of Wright et al.  Given the advantages of having a transgene integrated at low copy number, as taught by Kohli et al and as is well-known in the art, one would have been motivated to screen for transgenic plants and cells with 1-3 copies of the transgene.  Given the teachings of Kohli et al, one would have reasonably expected to obtain such low copy number transformants using the art-standard Agrobacterium-based transformation, thus arriving at the phosphinothricin resistant cells, plants, and seeds of the instant claims 1, 8, 9, 18, and 22. 
In view of the teachings of Leemans-I, it would have been obvious to select transgenic plant cells having resistance to glufosinate rate of 0.4 kg ai/ha to about 1.6 kg ai/ha.  Given the range of Leemans-I, any specific concentration, such as 560 g ai/ha, within that range would have amounted to routine optimization of conditions.  See MPEP 2144.05.  It is noted that glufosinate is synonymous with phosphinothricin.  
It would have been further prima facie obvious to modify the teachings of Leemans-I using the codon-optimized polynucleotide taught by GenBank Accession Number M62753 and obtain the methods of selecting for a phosphinothricin resistant recombinant plant cell using said polynucleotide as a selection marker, and phosphinothricin as a selection agent.  Regenerating a plant, including a plant that produces a propagate, from said cell would have been obvious in view of the suggestion in Leemans-I.  The resultant method would read on the method steps of the instant claims 5-7 as well as 14 and 15.
It would have been obvious to further modify said resultant plants using the teachings of Wright et al, and to introduce a second herbicide-resistance-conferring gene, such as AAD-1 or AAD-12, an imidazolinone resistance gene, a glyphosate resistance gene, an insect-resistance gene from B. thuringiensis, or a fungal tolerance gene, as expressly taught by Wright et al, thus arriving at phosphinothricin tolerant cells and plants of the instant claims 10, 11, and 19-21.
With regard to the tolerance of the transgenic plants to specific herbicidal rates, such as 560 g ai/ha, as recited in the instant claim 18, said tolerance would have been a property naturally flowing from the prima facie obvious structure of said cells and plants.  In addition, selecting for plants exhibiting said tolerance would have been obvious in view of the teachings of Leemans-I.  And given the teachings of Bedford et al with regard to the levels of resistance conferred to S. coelicolor by the bar gene from Streptomyces coelicolor A3(2), said property would not have been unexpected.  
One would have been motivated to combine said teachings because of the known agronomic advantages of transgenic plants resistant to glutamine synthase inhibitors, such as phosphinothricin or bialaphos (see Leemans-II, col. 1, lines 43-46; 65-67).  Given the teachings of Bedford et al with regard to herbicide resistance-conferring properties of the polynucleotide of GenBank Accession Number M62753, one would have been motivated to use that polynucleotide.  One would have been motivated to combine the codon-optimized bar gene with a gene conferring resistance to an additional herbicide or to an insect pest, given the agronomic desirability of a plant resistant to multiple herbicides, or to a herbicide and an insect pests, and because of the advantages offered specifically by aryloxyalkanoate dioxygenases, such as AAD-1 (Wright et al, col. 4, lines 22-35).  Given that Leemans-I, Leemans-II, and Wright et al, successfully reduced their inventions to practice, and given the teachings of Bedford et al, one would have had a reasonable expectation of success. 
Response to Arguments
Applicant argues that the gene encoding the PAT protein of the Leemans references has only 32.2% identity to the instant SEQ ID NO: 2.  Applicant argues that the gene of Bedford does not confer PPT tolerance to the native organism in a single copy, and only confers said tolerance in multicopy plasmids.  Applicant argues that the instant claims recite a low copy plasmid vector (pages 2-3 of the Remarks). 
Applicant argues that Kohli et al teach that “minimal cassettes … result in improved stability of expression when compared to whole plasmid transformation. … It was not the low copy number of the transgene per se to which Kohli attributes the improved stability of expression” (pages 3-5).  Applicant cites the teaching of Comai et al, which teaches that the expression of a bacterial AroA gene in tobacco correlated with transgene copy number, and concludes that one of ordinary skill in the art “would generally expect that the claimed plant cells having between 1 and 3 copies of the polynucleotide of SEQ ID NO: 3 would have less expression that plant cells having more full copies of SEQ ID NO 3 (as opposed to copies that were disrupted by recombination or rearrangement)” (page 5).  Applicant cites Baertlein et al, which teaches that additional copies of a bacterial gene in a plant give greater functional expression (page 5). 
Applicant argues as follows: “it could be the case for some transgenes that a single copy or only a few copies would be enough to generate a phenotype in the plant. This depends on the activity of the enzyme. In the case of the DSM-2 gene of the claims, however, this is not true. Bedford showed that DSM-2 is not even functional in its native source organism in a single copy. Those in the art would expect that the gene would require at least as much expression in a heterologous organism (e.g., plant cell) as in its native bacteria to be functional.”  Applicant cites two declarations of Dr. Terry Wright submitted in the parent application, in support of the argument directed to the number of gene copies, and argues that the obviousness rejection in the parent application was reversed by the Board on appeal (page 6). 
This argument is not found to be persuasive.  As an initial matter, the Examiner acknowledges that the obviousness rejection in the parent application was reversed.  However, the scope of the instant invention is different from that of the parent claims.  
With regard to the teachings of Kohli et al, the fact that the article compares the number of transgene copies obtained using minimal cassettes versus entire plasmids, does not negate the statement that the lower copy number was a desirable outcome. 
With regard to the number of copies of a bacterial gene and its expression level when transformed in a plant, such genes, including pat/bar (see Leemans-I and II) optimized for expression in plants, are routinely expressed from standard constitutive promoters which is what primarily determines their expression levels.  This is illustrated by the teachings of DeBlock et al (EMBO J. (1987) 6:2513-1518), which indicate that in order to confer resistance to tobacco plant, a pat gene did not need to be present in multiple copies, and that even the plants expressing PAT at low levels were still resistant to herbicide.  For example, in plant 108, which expressed PAT at the background level, that expression was still “sufficient to fully protect the plant from herbicide.”  And plant 101 - with the PAT expression at 30 times lower than the plant with three copies of the transgene - was resistant as well (pg. 2515, right col., under “Expression of Pat in transgenic plant;” Table 1; pg. 2516, right col., second and third full paragraphs). 
	The teachings of DeBlock indicate that in the context of overexpressing a bacterial pat gene in a plant, although the transgene copy number might affect the expression level, it will not determine herbicide resistance or lack thereof.  The teachings also suggest that using the standard 35S promoter to express a pat gene in a plant, one would be able to achieve the levels of PAT sufficient to confer herbicide resistance to that plant.  Thus the number of copies of the transgene would not have led to unexpected results.  
The two Declaration of Dr. Wright submitted in the parent application were considered during the pendency of said application and found insufficient.  For example, regarding the Declaration submitted on August 30, 2016, including the argument in paragraph 6, the Examiner notes that Bedford et al expressly teach that “multiple copies” of the gene at issue “confer high levels of Bp resistance on Streptomyces coelicolor” (pg. 40, right col., emphasis supplied).  Bedford et al teach that the control S. coelicolor strain “was found to be very strongly inhibited by concentrations of Bp as low as 2 ug/ml, while the strain harboring ... a multicopy plasmid carrying the [ORF of the S. coelicolor bar gene], grew and sporulated normally” on a medium containing 50 ug Bp/ml and “with a slightly reduced growth rate on concentrations of up to 1 mg/ml” (pg. 40, right col.).  
In the Declaration filed on October 21, 2016, and the art discussed therein, Dr. Wright’s argument with regard to the copy number of a transgene, including of pat gene is not persuasive.  The argument relies on the premise that the number of copies of the bacterial gene of Bedford et al in a transgenic plant determines the level of expression of said gene and the resultant herbicide-resistance conferring function, or lack thereof.  This premise finds no support either in the submitted Declaration or the prior art (see discussion regarding DeBlock et al, above).
	Dr. Wright’s argument regarding enzyme kinetics is not persuasive.  The Declarant states that “Absent specific information, the ordinarily skilled person would have assumed for this exercise that Vmax_PPT is the same for DSM2 and PAT” (paragraph 13 of the Declaration).  It is unclear why one would have made that assumption for enzymes with different Km values.  The Declaration supplies no explanation.  Although Km is constant for any given enzyme (and substrate), Vmax is not.  As one having ordinary skill in the art would recognize, Vmax depends on the enzyme concentration and that enzyme's “catalytic rate constant,” which is a constant determined experimentally, and represents the maximum velocity per mole of enzyme (see, for example, page 218 of Segel, Irwin (1976) Biochemical Calculations:  How to Solve Mathematical Problems in General Biochemistry, New York, John Wiley & Sons).
There is no evidence in the record that the catalytic rate constants for the enzyme of Bedford et al and PAT are the same.  Consequently, what the derivation in paragraph 13 of the Declaration shows is that at 110 uM of PPT, the velocity of PAT would be 0.65 of the Vmax of PAT, while the velocity of the enzyme of Bedford et al would be 0.099 of the respective Vmax of that enzyme.  It does not show that the “reaction velocity of PAT would be expected to be approximately 7-fold greater than the reaction velocity for DSM2” (paragraph 13).  It also does not mean that catalytic activity of the enzyme of Bedford et al would not have been sufficient to inactivate the inhibitor and protect the plant. 
Applicant’s own post-filing data appears to directly contradict Applicant’s assumption with regard to Vmax of the enzyme of Bedford et al and that of PAT: in paragraph 24, Dr. Wright states: “DSM2 is faster at acetylating and inactivating PPT in the presence of enough substrate, i.e., the PPT Vmax of DSM2 is significantly greater than that of PAT.”  And while Dr. Wright states that said observation was “surprising and completely unexpected,” this is precisely the outcome one would have expected given the teachings of Bedford et al.  Specifically, the fact that the enzyme of Bedford et al, in spite of its high Km, was able to confer resistance in S. coelicolor, indicates that the enzyme of Bedford et al is more efficient at inactivating the inhibitor, at least at sufficiently high concentrations of the inhibitor. 
Moreover, Appendix 2 to the Declaration states that the assumed PPT concentration inside the leaf of 110 uM was based on the field application rate of 593 g of the ammonium salt of glufosinate per hectare.  Bedford et al teach that their enzyme imparted tolerance to S. coelicolor from concentrations of up to 1,000 g/l (pg. 40, right col.).  There is no indication in Bedford et al that the enzyme concentration needed to achieve said resistance was in any way harmful to the bacterium.  This would have motivated one of ordinary skill in the art to try and overexpress the enzyme of Bedford et al in a plant, for example, under the control of the 35S promoter, with a reasonable expectation that it would protect said plant from inhibitor concentrations comparable to the ones taught in Bedford et al. 
Nothing in the record indicates that overexpressing a PAT gene in a plant under the control of a constitutive promoter would have been harmful to the plant.  Leemans-I teaches expressing PPT resistance enzymes from the 35S promoter.  DeBlock et al teach that while the expression of the PAT at 0.001% of the total protein was sufficient to protect them from field dose-levels of herbicides, some plants “expressed PAT at a 100-fold higher level” - apparently, with no undesired effects for the plant (see pg. 2616, right col. of DeBlock). 
The Declaration’s analogy to unrelated enzymes does not make the argument persuasive.  For example, with regard to the enzyme of the Castle reference, although the authors attempted, unsuccessfully, to mutate a GAT protein to lower its glyphosate Km, in contrast to the enzyme of Bedford et al, there was no indication that the GAT at issue was able to confer herbicide resistance in any organism. 
Dr. Wright’s argument with regard to the number of sequences labeled in public databases as phosphinothricin acetyltransferases, and with regard to percent identity between the enzymes of the Leeman references and Bedford et al is not found to be persuasive.  There would have been no need for one having ordinary skill in the art to screen the many sequences in the database for phosphinothricin acetyltransferase activity to identity the protein at issue here - because the teachings of Bedford et al are specifically directed at that protein, and because Bedford et al experimentally confirm both, the phosphinothricin acetyltransferase activity, which is known to be necessary for PPT/bialaphos resistance and the enzyme's actual ability to confer said resistance in bacteria.  These teachings of Bedford et al would have been sufficient to motivate one to use said gene to make transgenic plants, regardless of its percent identity to previously known phosphinothricin acetyltransferases.  
Further, the argument, in paragraph 22, with regard to the age of the Bedford reference and the time elapsed between its publication and the instant invention is not found to be persuasive.  It is noted that “the mere age of the references is not persuasive of the unobviousness of the combination of their teachings, absent evidence that, notwithstanding knowledge of the references, the art tried and failed to solve the problem.” In re Wright, 569 F.2d 1124, 1127, 193 USPQ 332, 335 (CCPA 1977) (100 year old patent was properly relied upon in a rejection based on a combination of references.).  Applicant has presented no evidence of failed attempts to use the enzyme of Bedford et al. 
The arguments with regard to the unexpected results, in paragraph 23 of the Declaration, is not found to be persuasive either.  Dr. Wright argues that “the expression of a putative herbicide resistance gene in plant cells is highly unpredictable, such that it is difficult to make a prediction that even a good candidate enzyme from bacteria will have sufficient function in planta.”  Dr. Wright states that “the usefulness of AAD-1 ... and AAD-2 enzymes, which inactivate the herbicide 2,4-D, is not related to their activity, as measured in vitro or in a bacterial expression system.”  Dr. Wright also argues that it was surprising that while PAT has a higher affinity for PPT, “DSM2 is faster at acetylating and inactivating PPT in the presence of enough substrate.”  
With regard to AAD-1 and AAD-2, these are enzymes with mechanisms of action unrelated to PAT, and Applicant cannot not draw a valid analogy between them.  At the same time, Bedford et al teach that “the bar and pat genes ... are widely used as selectable markers in plant transformation experiments” (pg. 40, left col.).  Further, given the teachings of Bedford et al that the expression of the enzyme at issue in S. coelicolor conferred tolerance to up to 1 mg/ml of the inhibitor, it would not have been unexpected that the enzyme of Bedford et al could also be successfully used as a selection marker.  And as set forth above, the fact that the enzyme of Bedford et al is more efficient at inactivating PPT than a known PAT would not have been unexpected in view of the teachings of Bedford et al.  The rejection is maintained. 
Conclusion
12.	No claims are allowed.
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921. The examiner can normally be reached Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662